Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.      Claims 1-13 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-40 of copending Application No. 16/938536. Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 26, compound (V), and 28 is the instantly claimed compound of general formula (I)  which isused in compositions of the instant claims 8-13 by the methods of the instant claims 8 and 9.  These compositions of the copending claims are used in methods falling within the scope of the instant claims 17-20.  See copending claims 39 and 40.  These copending claimed methods fill the drilled holes of copending claim 40 with bold and adhesive which reads on the instant claims 17 and 18.  The instant claims and the copending .

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.      Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the disclosed substituents, does not reasonably provide enablement for all of the substituents encompassed by “substituted” of the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claim.

A.     The instant claim recites “substituted” without specifying the substituents.  Therefore the claim encompasses all possible substituents.  The instantly claimed “substituted” reads on an infinite number of compounds resulting from the potentially infinite number of 
(A)The breadth of the claims; 
(B)The nature of the invention;
(C)The state of the prior art;
(D)The level of one of ordinary skill;
(E)The level of predictability in the art;
(F)The amount of direction provided by the inventor;
(G)The existence of working examples; and 
(H)The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
It is noted that the instant claim reads on all potential substitutions of the recited compounds which encompasses an infinite number of compounds (Wands factors A and B).  The specification does not describe how to make all such substituents, how to add them to the claimed compounds, nor how to select those substituents from the infinite list thereof which will function as required in the instant invention (Wands factors B, F, G).  It would require an infinite amount of experimentation to determine how to make all of the substituents encompassed by the instant claim and another infinite amount of experimentation to determine which of these substituted compounds would function in the instantly claimed invention as required (Wands factors B and H).  Chemistry is an unpredictable art (Wands factors B and E).  The ordinary skilled artisan has not imagined nor figured out how to make all of the substitutions encompassed by the instant claim of “substituted” yet (Wands factors B, C, D, E, F, G, and H).  The enabling disclosure is not commensurate with the full scope of the claimed “substituted”.


“Before MICHEL, Chief Judge, RADER and MOORE, Circuit Judges. 
MOORE, Circuit Judge. 

112(1) Enablement - The enablement requirement is satisfied when one skilled in the art, after reading the specification, could practice the claimed invention without undue experimentation

We review the grant of summary judgment de novo.  LiebeI-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1377 (Fed. Cir. 2007).  Summary judgment is appropriate “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law.”  Fed. R. Civ. P. 56(c).  Whether a claim satisfies the enablement requirement of 35 U.S.C. § 112, ¶ 1 is a question of law, reviewed de novo, based on underlying facts, which are reviewed for clear error.  AK Steel Corp. v. Sollac, 344 F.3d 1234, 1238-39 (Fed. Cir. 2003).  The evidentiary burden to show facts supporting a conclusion of invalidity is one of clear and convincing evidence because a patent is presumed valid.  Id.  The “enablement requirement is satisfied when one skilled in the art, after reading the specification, could practice the claimed invention without undue experimentation.”  Id. at 1244. 

112(1) Enablement - The full scope of the claimed invention must be enabled. 


The full scope of the claimed invention must be enabled.  See Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed. Cir. 2007).  The rationale for this statutory requirement is straightforward.  Enabling the full scope of each claim is “part of the quid pro quo of the patent bargain.”  AK Steel, 344 F.3d at 1244.  A patentee who chooses broad claim language must make sure the broad claims are fully enabled.  “The scope of the claims must be less than or equal to the scope of the enablement” to “ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed. Cir. 1999).” 

6.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2001/0031838 Scott et al.

Regarding claims 1-7 and 16:

Scott, Fig. 2 anticipates the instant claims 1-7 and 16.  In the chemical formula of Fig. 2 of Scott, n is 0, m is 3, A is the trimethylolpropane branched hydrocarbon moiety, B is the aromatic moiety of the toluene diisocyanate residue, and R1 is the propylene moiety of the hydroxypropyl methacrylate residues.  This structure clearly falls within the scope of the instant claims 1-7 and 16.


Regarding claims 8 and 9:

     Scott’s disclosed method of making their compositions for casting, pultrusion, and lamination purposes by adding the compound of their Fig. 2 thereto falls within the scope of the instant claim 8.  See Scott, the abstract and paragraphs [0031], [0032], [0033], and [0034].  The intended uses include the construction purposes of the instant claim 8, particularly noting Scott, paragraph [0034], “in constructing objects”.
    The above addition of the compound of Scott’s Fig. 2 to their compositions used for the lamination purposes of Scott, paragraphs [0017] fall within the scope of “fastening caulk”.   Considering the entire instant specification, particularly noting page 2, the first 4 paragraphs thereof, it is not seen that the instantly claimed “fastening caulks” distinguish over the 

Regarding claims 10-12:

The benzoquinone of paragraph [0024] of Scott is described as an inhibitor.  The styrene therein is described as reactive diluent in claim 3 of Scott.  The catalysts and photoinitiators of Scott, paragraph [0033] which promote curing accelerate the reaction of the composition of Scott and therefore fall within the scope of the accelerator of the instant claim 10.  Scott’s compositions containing their compound of their Fig. 2 and their inhibitor, accelerator, and optionally reactive diluent fall within the scope of the instant claim 10.
The instant claim 11 requires nothing more than the composition of the instant claim 10.  The compositions of Scott fall within the scope of the instant claim 11 for the same reasons as apply to the instant claim 10 therefore.
The photoinitiator of Scott, paragraph [0033] promotes hardening of the composition of Scott and therefore falls within the scope of the hardener component B of the instant claim 12.  The compositions of Scott discussed above therefore fall within the scope of the instant claim 12.

s 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2004/0072954 Udding et al. in view of US Pat. Application Publication No. 2001/0031838 Scott et al.

Regarding claims 13 and 17-20:

The discussion of the disclosure of Scott et al. of paragraph 8 above is repeated here in its entirety.

Udding discloses adhesive compositions made from combining the ingredients therein.  See Udding, paragraphs [0003], [0021], noting that “all commonly known” vinyl ester urethanes may be used in Udding’s compositions, [0078], and [0080]-[0081].  It is noted that replacing the exemplified dipropylene glycol of Udding, paragraph [0081] with trimethylolpropane of Udding, paragraph [0040] and replacing the diphenylmethane diisocyanate of Udding, paragraph [0081] with the toluene diisocyanate of Udding, paragraph [0039] gives the urethane methacrylate of Scott’s Fig. 2.

Udding, paragraph [0047], particularly noting the inorganic fillers therein, discloses the instantly claimed “inorganic aggregate”.

Regarding claim 13:

Udding and Scott taken alone do not disclose the invention of the instant claim 13.


Regarding claims 17-20:

Scott and Udding taken alone do not disclose the inventions of the instant claims 17-20.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the compositions resulting from the above discussion of the obviousness of the instant claim 13 in the methods of the instant claims 17-20 because Udding 

10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

/PATRICK D NILAND/Primary Examiner, Art Unit 1762